Douglas, J.,
concurring. This cause originated in this court on the filing, by relator, Henry Paul Herman, of a complaint for a writ of quo warranto. A majority of this court (Douglas and Pfeifer, JJ., dissenting) granted an alternative writ to relator and set a briefing schedule. 71 Ohio St.3d 1486, 646 N.E.2d 180. Subsequently, we granted the motion of Bob Taft, Secretary of State of Ohio, to intervene. I now write separately to set forth why I believe that the writ sought by relator should have been summarily denied and the ease dismissed.
*588This case arises out of two tie votes (two-to-two) of the Mercer County Board of Elections. When such an event occurs, R.C. 3501.11 is applicable. R.C. 3501.11 provides in part: “In all cases of a tie vote or a disagreement in the board [of elections], if no decision can be arrived at, the director or chairman shall submit the matter in controversy to the secretary of state, who shall summarily decide the question and his decision shall be final.” (Emphasis added.) This provision could not be more clear and, therefore, in accordance with the statute, the matter was submitted to the Secretary of State for his tie-breaking vote. The Secretary of State did, in compliance with the statute, cast his vote which broke the tie. Now relator seeks to overturn that decision notwithstanding the clear dictates of the statute that the vote of the Secretary of State “shall be final.”
In State ex rel. The Limited, Inc. v. Franklin Cty. Bd. of Elections (1993), 66 Ohio St.3d 524, 526, 613 N.E.2d 634, 635, we said that “ * * * pursuant to R.C. 3501.11, the decision of the Secretary of State (or his designate) is final and not subject to appeal. * * * ” (Emphasis added.) This was, I believe, an accurate statement of the law and a proper modification of State ex rel. Ruehlmann v. Luken (1992), 65 Ohio St.3d 1, 598 N.E.2d 1149; State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 5, 598 N.E.2d 1152; and State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 45, 600 N.E.2d 656. Reasoning to support this position is set forth in my concurrences and dissent in those cases.'
Rather than dismissing the cause, the majority proceeds to decide the case. In so doing, the majority properly says:
“In construing a statute, a court’s paramount concern is the legislative intent. State ex rel. Solomon v. Police & Firemen’s Disability & Pension Fund Bd. of Trustees (1995), 72 Ohio St.3d 62, 65, 647 N.E.2d 486, 488. ‘In determining legislative intent, the court first looks to the language in the statute and the purpose to be accomplished.’ State v. S.R. (1992), 63 Ohio St.3d 590, 594-595, 589 N.E.2d 1319, 1323. If the meaning of a statute is unambiguous and definite, then it must be applied as written and no further interpretation is appropriate. Lake Hosp. Sys., Inc. v. Ohio Ins. Guar. Assn. (1994), 69 Ohio St.3d 521, 524-525, 634 N.E.2d 611, 614.”
It is at this point that the majority then loses its way. The majority launches into a discussion of the word “affiliated,” as used in R.C. 733.08, and finds the word ambiguous, thereby requiring interpretation. Rather than interpreting the word “affiliated” as used in R.C. 733.08, the majority should have been applying the word “final” as set forth by the General Assembly in R.C. 3501.11.
“Final” is defined as “[l]ast; conclusive; decisive; definitive; terminated; completed. As used in reference to legal actions, this word is generally contrasted with ‘interlocutory.’ For res judicata purposes, a judgment is ‘final’ if no *589further judicial action by court rendering judgment is required to determine matter litigated.” Black’s Law Dictionary (6 Ed.Rev.1990) 629. If the majority had applied the clear, unambiguous language of R.C. 3501.11, there would have been no need to construe R.C. 733.08. When the Secretary of State ruled, the case was closed. By ignoring the clear dictates of R.C. 3501.11 and, thereby, permitting this case to drag on for an unwarranted period of time, and at obvious substantial expense and consternation to the parties, the majority defeats the intention of the General Assembly to conclude such matters in a timely and inexpensive manner.
In conclusion, the law is clear and this case should have been dismissed. The prosecution of this case by relator should result, I believe, in an application by respondent for attorney fees and other related costs which, upon application, I would be favorably inclined to grant.
Resnick and Pfeifer, JJ., concur in the foregoing concurring opinion.